DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
 generating a radiographic-deformation and textural heterogeneity (r-DepTH) descriptor based on the deformation heterogeneity feature descriptor, the tumoral 3D gradient-based textural descriptor, and the peritumoral 3D gradient-based textural descriptor; providing the r-DepTH descriptor to a machine learning classifier trained to distinguish long-term survival (LTS) from short-term survival (STS) in GBM based onPage 3 the r-DepTH descriptor; receiving, from the machine learning classifier, a probability that the patient will experience LTS, where the machine learning classifier computes the probability based on the r-Depth descriptor; generate a classification of the patient as likely to experience LTS or as likely to experience STS based, at least in part, on the probability; 
Claims 2-15 are dependent upon Claim 1 and are therefore allowable.

Independent Claim 16 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
a radiographic-deformation and textural heterogeneity (r-DepTH) descriptor circuit configured to: compute a deformation heterogeneity feature descriptor based on the parenchymal region; compute a tumoral three-dimensional (3D) gradient-based texture descriptor based on the segmented tumoral region; compute a peritumoral 3D gradient-based textural descriptor based on the peritumoral region; and generate an r-DepTH descriptor based on the deformation heterogeneity feature descriptor, the tumoral 3D gradient-based textural descriptor, and the peritumoral 3D gradient-based textural descriptor; a GBM overall survival (OS) prediction circuit configured to: compute a probability that the patient will experience LTS in GBM based on the r-DepTH descriptor; and generate a classification of the patient as likely to experience LTS or as likely to experience STS based, at least in part, on the probability; CWRUP170USand a display circuit configured to display the classification and to optionally display the probability, the r-DepTH descriptor, or the MRI image.
Claim 17-19 are dependent upon Claim 16 and are therefore allowable.

Independent Claim 20 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim elements as a whole in a non-obvious manner before the priority date:
generating a radiographic-deformation and textural heterogeneity (r-DepTH) descriptor based on the deformation heterogeneity feature descriptor, the tumoral 3D gradient-based textural descriptor, and the peritumoral 3D gradient-based textural descriptor; providing the r-DepTH descriptor to a linear discriminant analysis (LDA) classifier trained to distinguish long-term survival (LTS) from short-term survival (STS) in GBM based on the r-DepTH descriptor; receiving, from the LDA classifier, a probability that the patient will experience LTS, where the LDA classifier computes the probability based on the r-DepTH   descriptor; generating a classification of the patient as likely to experience LTS or as likely to experience STS based, at least in part, on the probability; and displaying the classification, and optionally displaying the probability, the r- DepTH descriptor, or the MRI image.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667      

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667